DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (WO 2017/213118 A1 in view of Akiba (EP 0313264 B1).  Applicant IDS filed on 1/16/2021 provides a WIPO publication of Kawakita and an English translation.
1.	Kawakita teaches a dryness/wetness responsive sensor comprising (See figs. 2, 3, reproduced below)
a thin wire (A) of a first metal (which may be selected from a group consisting of gold, platinum, silver, titanium, an alloy thereof, and carbon.  See Abstract; Translation page 2, last paragraph),
a thin wire (B) of a second metal, the second metal being different from the first metal (the second metal may be selected from a group consisting of silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, and an alloy thereof.  See Abstract; Translation page 2, last paragraph), 
wherein the thin wire (A) of the first metal and the thin wire (B) of the second metal are disposed in juxtaposition with each other on an insulating substrate (Fig. 2; Abstract; Translation page 2, last paragraph).
Note 1:  Similar to the present invention, Kawakita sensor can detect a water droplet adhering on the insulating substrate having the thin wires A and B, as long as a part between the thin wire A and the thin wire B is equal to or smaller than a diameter of the water droplet.  Due to the different/dissimilar metals of the two thin wires A and B, a galvanic current flows between the two thin wires A and B when said water droplet adheres on the sensor (said water droplet serves as a conductive medium between the two wires A and B).

    PNG
    media_image1.png
    896
    887
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    941
    838
    media_image2.png
    Greyscale

Kawakita is silent about:  wherein a surface state of a part between the thin wire (A) of the first metal and the thin wire (B) of the second metal is hydrophilic or hydrophobic.
Akiba teaches a dryness/wetness responsive sensor comprising:  a surface state of a part (10c) between a first thin wire (11) and a second thin wire (12) being hydrophobic (Figs. 1, 2, reproduced below; Col. 2, lines 41-46; Col. 3, line 56 – Col. 4, line 6).

    PNG
    media_image3.png
    717
    579
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    320
    698
    media_image4.png
    Greyscale

Note 2:  Similar to Kawakita and the present invention, Akiba sensor can detect a water droplet adhering on an insulating substrate (10, 10c) having the thin wires 11 and 12, as long as a part (10c) between the thin wire 11 and the thin wire 12 is equal to or smaller than a diameter of the water droplet.  Due to different electrical potentials of the two thin wires 11 and 12, a current flows between the two thin wires 11 and 12 when said water droplet adheres on the sensor (said water droplet serves as a conductive medium between the two wires 11 and 12).
In Akiba, the insulating substrate (10, 10c) includes a top surface 10c (as shown in fig. 2; Col. 2, line 41-46).  The insulating substrate (10, 10c) consists of PTFE which is water-repellent (= hydrophobic).  Accordingly, water-shedding properties of the substrate (10, 10c) is good.  As a result, a liquid like water for example may not remain/collect indefinitely on the substrate (10, 10c) but, understandably, would spread out to connect the two wires 11 and 12 together to ascertain with accuracy when liquid adheres on the sensor (Col. 3, line 56 – Col. 4, line 6).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Akiba teaching to Kawakita sensor by having a surface state of a part between the thin wire (A) of the first metal and the thin wire (B) of the second metal be hydrophilic or hydrophobic.  As such, in a case where the surface state is hydrophobic, a water droplet may not remain/collect indefinitely on the substrate, but, understandably, would spread out to connect the two wires A and B together to ascertain with accuracy when a water droplet adheres on the sensor.

2. 	Kawakita as modified teaches the dryness/wetness responsive sensor according to claim 1, wherein an insulating film 10c (shown in Akiba fig. 2 for example) is formed in a part between the thin wire of the first metal and the thin wire of the second metal.

3. 	Kawakita as modified teaches the dryness/wetness responsive sensor according to claim 2, wherein the thin wire of the first metal, the thin wire of the second metal, and the insulating film (10c) 

4.	Kawakita as modified teaches the dryness/wetness responsive sensor according to claim 1, but is silent about:  wherein a contact angle of water on a surface of a part (10c) between the thin wire of the first metal and the thin wire of the second metal or on a surface of the insulating film (10, 10c) is 0° or more and 30° or less.  That is, Kawakita as modified fails to teach the part (10c) being hydrophilic (Please see application fig. 5 and specification paragraph 0032, for example, where applicant describes a natural phenomenon in which a contact angle of water on a surface of such part being hydrophilic would be 0° or more and 30° or less).
However, Kawakita as modified meets all the limitations recited in claim 1 which may not include the part (10c) being hydrophilic.  Therefore, claim 4 is irrelevant to claim 1, since claim 4 doesn’t add further limitation to claim 1.  In other words, claim 1 may only require the part (10c) being hydrophobic, which in turn may exclude the recited contact angle.  

5 (Similar to claim 4). 	Kawakita as modified teaches the dryness/wetness responsive sensor according to claim 1, but is silent about:  wherein a contact angle of water on a surface of a part (10c) between the thin wire of the first metal and the thin wire of the second metal or on a surface of the insulating film (10c) is 0° or more and 15° or less.  That is, similar to claim 4, Kawakita as modified fails to teach the part (10c) being hydrophilic (Please see application fig. 5 and specification paragraph 0032, for example, where applicant describes a natural phenomenon in which a contact angle of water on a surface of such part 10c being hydrophilic would be 0° or more and 15° or less).
However, similar to claim 4, Kawakita as modified meets all the limitations recited in claim 1 which may not include the part (10c) being hydrophilic.  Therefore, claim 4 is irrelevant to claim 1, since claim 4 doesn’t add further limitation to claim 1.  In other words, claim 1 may only require the part (10c) being hydrophobic, which in turn may exclude the recited contact angle.  
hydrophobic (Please see application fig. 5 and specification paragraph 0032, for example, where applicant describes a natural phenomenon in which a contact angle of water on a surface of such part being hydrophobic would be 60° or more and 180° or less).

7 (Similar to claim 6). 	Kawakita as modified teaches the dryness/wetness responsive sensor according to claim 1, wherein a contact angle of water on a surface of a part between the thin wire of the first metal and the thin wire of the second metal or on a surface of the insulating film is 65° or more and 180° or less.  That is, similar to claim 6, Kawakita as modified teaches the part (10c) being hydrophobic (Please see application fig. 5 and specification paragraph 0032, for example, where applicant describes a natural phenomenon in which a contact angle of water on a surface of such part being hydrophobic would be 65° or more and 180° or less).

8. 	Kawakita as modified teaches the dryness/wetness responsive sensor according to 7 claim 1, wherein the first metal is selected from a group consisting of gold, platinum, silver, titanium, an alloy thereof, and carbon (as discussed above in claim 1).

9. 	Kawakita as modified teaches the dryness/wetness responsive sensor according to claim 1, wherein the second metal is selected from a group consisting of silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, and an alloy thereof (as discussed above in claim 1).



11. 	Kawakita as modified teaches the dryness/wetness responsive sensor according to claim 1, comprising a plurality of at least one selected from the group consisting of the thin wire (A) of the first metal and the thin wire (B) of the second metal (as shown in Kawakita fig. 3 above), wherein the thin wire (A) of the first metal extends from a first side towards a second side that is opposite to the first side and the thin wire (B) of the second metal extends from the second side towards the first side such that the thin wire (A) of the first metal and the thin wire (B) of the second metal are arranged in parallel with and approached each other (as shown in Kawakita fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 14, 2022

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853